Order entered April 24, 2019




                                                       In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                              No. 05-18-01544-CR

                               BRANDY NICHOLE CROWE, Appellant

                                                         V.

                                    THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 6
                                       Dallas County, Texas
                               Trial Court Cause No. F16-34211-X

                                                     ORDER
         Before the Court is appellant’s April 22, 2019 motion for extension of time to file her

brief. We GRANT this motion.1 Appellant’s brief shall be due THIRTY DAYS from the date of

this order.


                                                                /s/      CORY L. CARLYLE
                                                                         JUSTICE




1
  We remind counsel of the specific requirements our rules place on motions to extend time. See Tex. R. App. P.
10.5(b) (“Contents of Motion in General. All motions to extend time, except a motion to extend time for filing a
notice of appeal, must state: (A) the deadline for filing the item in question; (B) the length of the extension sought;
(C) the facts relied on to reasonably explain the need for an extension; and (D) the number of previous extensions
granted regarding the item in question.”).